Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-8 of U.S. Application 16/770,962 filed on June 09, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2020 has been considered by the examiner.

Double Patenting



A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
.
Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of USPGPub 20180136261 now claims 1-8 of prior U.S. Patent No. 10371723. This is a statutory double patenting rejection.
App No. 16770962
US pat 10371723

A current sensor for biomedical measurements comprising: a first amplifier; a first capacitor; a second capacitor; a first switch connected in parallel with the first capacitor; a second switch connected in parallel with the second capacitor; a second amplifier; a third capacitor; a resistor; a switched capacitor network; a first comparator; a second comparator; an OR gate; a first flip-flop; a second flip-flop; and a third flip-flop; wherein: the first capacitor and the second capacitor are connected in series and across a first input and output of the first amplifier; the third capacitor and the resistor are respectively connected across a first input and output of the second amplifier; the switched capacitor network is connected between the output of the first amplifier and the 


the switched capacitor network comprises a fourth capacitor, a fifth capacitor, a third switch connected in parallel with the fourth capacitor, and a fourth switch connected in parallel with the fifth capacitor, the fourth capacitor and the fifth capacitor being connected in series and connected between the output of the first amplifier and the first input of the second amplifier; a first 



the second switch and the third switch are controlled by a second clock that is complementary to the first clock; Q port of the third flip-flop is configured to transmit the first clock; and Q port of the third flip-flop is configured to transmit the second clock.




Claims 2-8 are also rejected as they are the exact claims as claims 2-8 in US Pat No 10371723 respectively. 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 Double Patent, set forth in this Office action.
Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current sensor for biomedical measurements comprising: a first input of the first comparator and a first input of the second comparator are connected with the output of the first amplifier; outputs of the first comparator and the second comparator are connected to inputs of the OR gate respectively, and to clock ports of the first flip-flop 

Claim 2 is also objected to as it depends on objected claim 1.



Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a current sensor for biomedical measurements comprising: a first amplifier; a first capacitor; a second capacitor; a first switch connected in parallel with the first capacitor; a second switch connected in parallel with the second capacitor; a second amplifier; and the switched capacitor network is connected between the output of the first amplifier and the first input of the second amplifier in combination with the other limitations of the claim



Claims 4-8 are also objected to as they further depend on objected claim 3.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheong et al (USPGPub 20130147649): discloses an integrated circuit for medical devices. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868